IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS - EL PASO

IN RE:
Rodolfo Alvidrez, Jr.
Lucia Alvidrez

CASE NO.

LN LE Li LL

Debtor(s) Chapter 13

CHAPTER 13 PLAN AND MOTIONS FOR
VALUATION AND LIEN AVOIDANCE

CL) AMENDED

 

If you oppose the Plan's treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION to confirmation
no later than fourteen (14) days before the confirmation hearing date.

Use of the singular word “Debtor” in this Plan includes the plural where appropriate. All section references (*§”) are to the
Bankruptcy Code unless otherwise noted.

 

 

The following matters may be of particular importance. Debtors nuist check one box on each line to state whether or not the Plan
includes each of the following items, \f an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the Plan.

1. Plan Overview

 

A limit on the amount of secured claim based on valuation of collateral for

 

| the claim, set out in Sections 7.8 and 7.9, which may result in a partial {¥} Included (} Not Included
i payment or no payment at all to the secured creditor
Avoidance of a wholly unsecured lien or judicial lien or nonpossessory, |
1.2 ‘ , : J ‘ | y _] Included lv] Not Included

nonpurchase-money security interest, set out in Sections 7.9 and 7.10

 

1.3 Nonstandard provisions, set out in Section 8 ¥Y] Included CJ Not Included

 

 

 

 

 

2. Plan Summary

Debtor's Plan payment will be $1200 per month, paid by 3rd Party Epay (if accepted by Trustee), [y¥] Payroll Order $553.85
to be deducted from Debtor's Bi-Weekly wages, or[]Direct (Money Order or Cashier's Check). Variable payments, if
applicable, are proposed as follows:

| Months i Amount of Monthly Payment

Payment #1 = $1200 X 60 months, Mos Begin: 1, End: 60, TotalS 72000

1-60 $1200

tw
_

 

The term of the Plan is 60 months. The gross amount to be paid to the Trustee (sometimes, the "base amount") is $72,000.00.

2.2 Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of the value of
the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately44% to
allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in the Plan.

This Plan does not allow claims. A creditor oust file a proof of claim by the applicable deadline to receive
distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
Local Bankruptey Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadlines.

2.3 The aggregate value of Debtor's non-exempt assets ts: $_0.00_.
3. Vesting of Estate Property

Software Copyright (c) 1996-2019 Best Case, LIC - www bestease com Best Case Bankruptey
4.1

4.2

(_] Upon confirmation of the Plan, all property of the estateshall vest in the Debtor, shall not remain property of the estate,
and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of this case to chapter 7
the property of the Debtor as of the petition date should revest in the estate.

{¥] Upon confirmation of the Plan, all property of the estateshall not vest in the Debtor, shall remain property of the estate,
and shall remain subject to the automatic stay of § 362.

4. Tax Refunds and Annual Tax Returns
Tax Refunds.

All tax refunds received by Debtor (or either Debtor if'a joint case) while the chapter 13 case is pending shall be allocated as
set forth below:

1) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon receipt, be
paid and turned over to the Trustee as additional disposable income and such amount shall increase the base amount of the
Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan modification within 21
days of receipt of the tax refund;

2) This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;
3) The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax refund otherwise payable
to the Plan under subparagraph (1) with twenty-one (21) day negative notice as set forth in Local Rule 9014(a) if, at the
time of receipt of a refund, Debtor’s Plan provides for the payment of 100% of allowed general unsecured claims within
the term of this Plan. If the Trustee does not object within the twenty-one (21) day negative notice period, Debtor may
retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.
Annual Tax Returns.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required to
do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. If this is a
joint case, each Debtor shall comply with this provision if separate returns are filed.

5. Pre-Confirmation Adequate Protection Payments

Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below, and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. All pre-confirmation payments i f required by § 1326(c) and proposed below will be made by the Chapter 13 Tustee
without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a) and 28 U.S.C. §
586(e).

B. If the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-confirmation
adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is due. To
receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a timely filed and
allowed proof of claim. The proof of claim must include proof of the creditor's security interest and shall be served on the
Chapter 13 Trustee, the Debtor and Debtor's attorney. The Trustee will thereafter commence disbursement of
preconfirmation adequate protection payments in the next regularly scheduled monthly disbursement following the filing
of the claim, subject to normal operating procedures.

D. The Debtor proposes the following pre-confirmation adequate protection AP”) payments. The Trustee shall apply

pre-confirmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments shall
cease upon confirmation of the Plan.

 

Creditor & Collateral

Interest Rate,
If Claim is
Over Secured

Other Treatment
Remarks

Monthly AP
Payment

 

 

-NONE-

 

 

 

 

 

6.1

6. Executory Contracts / Unexpired Leases / Contracts for Deed

Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Payment to be Paid
Directly by the

 

pe _ a _ _ — Debtor
‘Progressive Leasing —_ __ Jewelry - ; | $260.00

6.2 Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired leases,
and/or contracts for deed:

Creditor _ _ 7 Property ;
-NONE- Se

7. Treatment of Claims
7.1 Administrative Claims & Request for Attorney Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All other
administrative claims, including Debtor’s attorney fees, shall be paid according to the terms of this Plan.

Upon confirmation of the Plan, the Court approves and awards $3,600.00 to Debtor’s attorney as an administrative claim for
legal services performed in this case in accordance with the applicable benchmark. Debtor’s attorney may file applications for
an additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for the Western District of
Texas, and the Standing Order for Chapter 13 Administration for the division in which this case is pending. If additional
monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata basis. The
Trustee shall disburse payments to the attorney as follows:

 

| hee i AmountofFee Paid “Payment = ~~ Additional
Debtor's Attorney Through the Plan Method: | Provisions oy
Edgar Borrego 00787107 ‘$3,600.00 lv] Standing Order

iff Other a a _ I

7.2 Priority Claims.

All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by the
Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is provided
for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. If the Plan
identifies a creditor’s claim as a priority claim and the creditor files the claim as a general unsecured claim, the claim shall be
treated as a general unsecured claim unless otherwise ordered by the Court. If any priority claim is filed for a debt that was
cither not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a priority claim unless otherwise
ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless otherwise ordered by the Court or unless
specifically allowed under § 1322(b)(10) and provided for below.

The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be paid
pursuant to the Plan shall be the amount due on the allowed claim.

Domestic Support Obligations (“DSO”). The Trustee shall pay all pre-petition DSO claims through the Plan unless the Court
orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder’s agent,
pursuant to the terms of the DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

: Est Claim Est.

‘Creditor Description | Amount Monthly
a ot __ _. a Payment

Internal Revenue Service Taxes and certain other debts $1,333.00 Pro-Rata paid after secured
___.owedto governmentalunits {| 7 oe creditors ,

If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata basis.
73 Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or contracts for
deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of claim and the claim for arrears or the
ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall be based on the
creditor’s claim unless a different amount is established by court order.

Those creditors holding claims within this class are as follows:

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Those creditors holding claims within this class are as follows:

 

 

 

 

 

 

 

Creditor & Collateral Arrears & Treatment of Amount of Ongoing Monthly
Arrears Through the Plan Payment Through the Plan

-NONE-

7.4 Collateral to be Surrendered.

Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically terminate with
regard to the collateral surrendered. Upon the entry of such order, the creditor shall have ninety (90) days from the date of the
order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will be paid
as a general unsecured claim. Any such claim is subject to objection.

Debtor surrenders the following collateral:

 

 

 

 

 

 

 

Creditor Collateral Location of Collateral
-NONE-
75 Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.

[USE ONLY IF THERE IS NO DEFAULT]

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been paid in
full as determined by the note and/or applicable nonbankruptcy law.

If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the Plan
for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and are deemed
to be payments made pursuant to the Plan.

The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 

 

 

adi ; Debt Monthly anh Identify
Creditor Collateral Owed Payment Remarks Payer
Tax 2165 William $0.00 $0.00 Money
Assessor/Collector Woolverton El Paso, TX Source
79938 El Paso County

 

 

 

 

 

 

 

7.6

Mortgage Creditors: Ongoing Mortgage Payments & Direct Mortgage Payments on Debtor’s Principal Residence.

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for underPLAN PROVISIONS 8.
Nonstandard Plan Provisions, the Trustee shall pay al! postpetition monthly mortgage payments to the mortgagee. Ongoing
mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If Debtor makes a
Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required below, the Trustee shall
hold plan payments until a sufficient amount is received to make a full ongoing mortgage payment. Debtor shall provide to the
Trustee all notices received from Mortgage Creditors including, statements, escrow notices, default notifications, and notices
concerning changes of the interest rate if a variable rate mortgage. The automatic stay is modified to permit Mortgage
Creditors to issue such notices.

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed pursuant
to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant to Bankruptcy Rule
3002.1(c). The Trustee may request that the Debtor file amended Schedules | and J, and the Debtor shall do so on or within
thirty (30) days after receiving such a request from the Trustee. If Debtor lacks the disposable income to pay the ongoing
mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to modify the Plan based on Debtois
current income, Debtor’s ongoing mortgage payment obligations, or as otherwise provided in § 1329.

Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or 3002. 1(c), the
Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
circumstances, the increased payment should be Debtor’s responsibility. The Trustee shall serve the Notice of Increase of
Plan Payment on Debtor and Debtor’s counsel. Such circumstances include but are not limited to: (1) increase in the mortgage
payment or claim for expense is caused by Debtor's failure to pay tax, insurance or other obligations to the mortgagee that the
Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtors full disposable income
because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases where, because of the
increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount provided under the Plan to allowed
secured, priority, and administrative claims and any required amount to be paid to general unsecured claims under the terms
of the confirmed Plan by reason of § 1325(a)(4) or otherwise.

The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the Plan base

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended Schedules | and J as
well as income verification, if the Debtor believes there is not, at that time. sufficient disposable income to pay the increased
Plan payment or there is otherwise basis to amend the Plan rather than pay the increased Plan payment. The Debtors motion
to modify Plan shall be filed no later than thirty (30) days after Trustee's Notice of Increase in Plan Payment is filed.

It is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision of the Plan shall serve as adequate notice of the possibility.

If Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults, Debtor
should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the payment of
the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to modify
the Plan must state the name, address, and account number of the Mortgage Creditor to whom payments are to be made; the
date the Trustee is to commence the ongoing mortgage payments; and the treatment of the post-petition delinquency including
the gap between the date when Debtor modified the Plan and the date on which the Trustee is to commence the ongoing
mortgage payments. The Trustee may also file a motion to modify the Plan in the event of a post-petition default.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts. Those creditors
holding a secured claim with ongoing mortgage payments are as follows:

 

 

 

Monthly Rate (for Payment Due
Creditor Property Address Mortgage |. : Date (per Paid By:
informational
Payment contract)
purposes onty)
The Money Source 2165 William Woolverton El $1,458.00 | 4.38% | Trustee
Paso, TX 79938 El Paso County (Conduit)
Vv)
Debtor
(Direct)

 

 

 

 

 

 

 

77

Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor’s

Principal Residence.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set forth
below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtofs Principal
Residence, the default will be deemed cured and the note reinstated according to its original terms, including the retention of
any security interest. The pre-petition arrears set forth below is an estimate only and the Trustee shall pay the pre-petition
arrears based on the proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a court order.

If there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid on a
pro rata basis. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
class on a pro rata basis.

The following secured creditors hold claims for arrears in this class:

 

 

 

 

 

 

 

 

 

 

Monthly
: . vedeagt Estimated Payment or Interest Rate .
Creditor Collateral Description Arrearage _ | Method of (if applicable) Remarks
Distribution
-NONE-
7.8 Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/1 Year
Claims.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1) the
date the underlying debt, as determined by non-bankruptcy law, has been paid in full: or (2) the date dischage is entered
under § 1328. If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the
creditors pursuant to applicable non-bankruptcy law.

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this Motion and
the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the
relief requested may be granted in conjunction with the confirmation of the Plan.

The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of the
collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan. Failure of
the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A) Except for secured claims for
which provision is made to pay the full amount of the claim notwithstanding the value of the collateral, the portion of any
allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under Section 7.11 below.

 

 

 

 

 

Equal a 910
: ators «as Amountof Fair Market Interest _ ‘Unsecured on

Creditor Collateral Description Debt (Est) Value ; Rate Monthly [Claim Claim?
bo - ; i | | ___| Payment " ae
Conns Refrigerator and | $5,533.00 $4,000.00 4.00% $122. 96 $0.00 yi
; _bedroomset > Ce. — ; . 4 a
Westlake Services 2017 HyundaiSonata = $14,814.00! $8,950.00 | 6.00% $374.64 $0.00. yl
LLC . oo. jo poo dt. ow. i
| Conns Dining table, 2 $2,752.00 $200.00 | 4.00% $4.84 $2,552.00 |
foo ____ recliners, 1 sofa es fo
-One Main 2009 GMC Sierra 1500 $18,499.00! $11,425.C 00/6.00% $288. 93. $7,074.00, [| |
One Main 2014 Dodge Charger | | $11,301.00: $10,672.00 00} 6.00% [- $269. 89 $629.00} [].

*** Debtor indicates, by notation (y}) that the collateral which secures the claim was purchased within 910 days ifa vehicle or within
| year if personal property pursuant to § 1325(a) (hanging paragraph).

If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata
basis.

If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim shall
be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest at _6.00_%

per annum and shall be paid on a pro rata basis as funds become available after payment of any fixed equal monthly payments
payable to other secured-creditors listed above.

79 Wholly Unsecured Claims.

 

 

NOTICE OF DEBTOR’S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

: If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before the confirmation
hearing date. If you fail to object, the Bankruptcy Court may approve the Plan without further notice.

Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of its
liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the Trustee,
Debtor, and Debtor’s counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition homeowners’
association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition assessments; and (ii)

‘other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with respect to post-petition fees
and assessments, and are approved by the Court, if incurred during the pendency of the bankruptcy case.

This provision does not apply if a secured creditor does not file a proof of claim.

|
‘Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.

 

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim.

If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 

 

Creditor ; Collateral Fair Market Value

 

Amount of Senior

| - 4 a Lien(s)  _ .
Tax Assessor/Collector 2165 William Woolverton El Paso, TX $1 59, 522.00 $146,958.00 |
79938 ElPasoCounty . - . a. .

7.10 Motions to Avoid Lien Pursuant to § 522(f).

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
7.10 Motions to Avoid Lien Pursuant to § 522(f).

The Bankruptcy Code allows certain liens to be avoided. Ifa lien is avoided, the creditor's claim, to the extent allowed, will
be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor's estimate
and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan shall be the
amount due on the allowed claim.

If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be filed
no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the relief requested may
be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property that the lien
impairs and the basis of the lien—e.g. judicial lien, non-PMSLI, etc.).

 

 

Creditor Property Subject to Lien Lien Amount to be | Secured Type of Lien
Avoided Amount
Remaining
-NONE-

 

 

 

 

 

 

 

711 General Unsecured Claims.
Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but not
limited to creditors’ unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts or
leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro rata basis
and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in Debtors schedules are
estimates only, and payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts.

8. Nonstandard Plan Provisions
Nonstandard Plan Provisions.
The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.
|

 

1. The Debtor shall pay into the Plan for the payment of creditors a full payment within 30 days of filing this Plan or petition
and each subsequent payment on the same day of each month thereafter for the duration of the Plan.

'2. TAX CLAIMS: Notwithstanding section 7.8 of the Plan, any unscheduled secured claim filed by any taxing authority shall .
| be paid under the plan with the interest rate specified on the face of the claim.

3. SURRENDER COLLATERAL: In the event the automatic stay is lifted at any time during the case, the creditor that was
granted relief from the automatic stay will have 90 days from the date the stay is lifted to amend their claim for the
deficiency amount, if any. In the event the creditor does not amend their claim, the claim shall be deemed to have been
satisfied by the foreclosure, and the trustee will not disburse any further payments.

4. Duly filed and allowed unsecured claims shall receive a pro-rata distribution after payment of all Priority, Secured and
administrative expenses. If unsecured claims will not be paid in full, neither payments nor duration of the Plan will be
increased merely because the Plan projected a higher percentage payout based upon information available to the Debtor at
the time the Plan was filed. The percentage payout to general unsecured creditors is just an estimate and the actual payout
may differ based on claims actually filed. Any balance remaining on dischargeable unsecured claims after the payments
provided for herein, shall be discharged.

|5. Creditors holding claims against the Debtor's real estate which are being treated pursuant to 11 U.S.C. 1322(b)(5) may
send monthly billing statements to the Debtor, but may not seek payment directly from the Debtor for any pre-petition
arrearage claim.

 

6. Notwithstanding any other provision on this Plan, the Debtor(s) shall be entitled to the receipt and use of any income tax |
[refund received during the Plan, and shall not be required to turn it over to the Trustee.

Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

I certify that all nonstandard plan provisions are contained in this section of the Plan

a >
Date: L. i. < C a oO
Edgar Borrego 00787107
Debtor's Attorney

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com Best Case Bankruptcy

 

 
State ? No. 00787107 TX

LA avs: ot —

Rodolfo Alvidrez, Jr.

SZ saia A Levis.

Lucia Letts
Joint Debtor

 

Certificate of Service

Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Banknuptcy

 
United States Bankruptcy Court
Western District of Texas

 

Inre Rodolfo Alvidrez, Jr. Case No.
Lucia _Alvidrez Chapter 13
Debtor(s)

Certificate of Service

The undersigned hereby certifies that the attached Chapter 13 Plan was served on fo 2 < SF,
the Debtor(s) Rodolfo Alvidrez, Jr. , and Lucia Alvidrez at 2165 William Woolverton P|, El Paso. TX
79938, the Chapter 13 Trustee, Stuart C. Cox, 1760 N. Lee Trevino Dr., E] Paso, TX 79936, The
United States Trustee, 615 E. Houston, Suite 533, P.O. Box 1539, San Antonio, TX 78295-1539, and
the entities listed on the attached list, at the addresses listed, via electronic means as listed on the

court’s ECF noticing system or by regular first class mail.

Edgar Borrego 007
Miguel Flore 6574
Attorney for*Tanzy & Borrego Law Offices, P.L.L.C.
AT & T U- Verse

c/o Enhanced Recovery
P.O. Box 57547
Jacksonville, FL 32241

AT & T U-Verse
P.O. Box 5014
Carol Stream, IL 60197-5014

Attorney General

10th & Constitution N.W.
Main Justice Bldg. #5111
Washington, DC 20530

Barclays Bank Delaware
P.O. Box 8803
Wilmington, DE 19899

Capital One
P.O. Box 30281
Salt Lake City, UT 84130-0281

Car Care One/Synch Bank
Bankruptcy Dept.

P.O. Box 965036
Orlando, FL 32896

Comenity Bank
Bankruptcy Department
P.O. Box 183043
Columbus, OH 43218-3043

Comenity Bank

c/o Midland Funding
320 East Big Beaver Rd
#300

Troy, MI 48083

Conns

Bankruptcy Dept.

P.O. Box 2358

Beaumont, TX 77704-2358

Credit One
PO Box 60500
City of Industry, CA 91716-0500
DTA Loans, Inc.
500 Zararosa Rd., Stec
El Paso, TX 79907

Emergency Services of Texas
3585 Ridge Park Dr.
Akron, OH 44333-8203

Emergency Services of Texas
c/o ARS Account Resolution
1643 NW 136 Ave. Bld H Ste 100
Sunrise, FL 33323

FHA/HUD
451 7th Street S.W.
Washington, DC 20410

Hospital of Providence - Sierra
1625 Medical Center Drive
El Paso, TX 79902

Hospital of Providence - Sierra
c/o CBCS

PO BOX 1810

Columbus, OH 43216

Internal Revenue Service
Special Procedures Branch
300 E. 8th Street

Stop 5022

Austin, TX 78701

Internal Revenue Service

Special Procedures Staff- Insolvency
P.O. Box 7346

Philadelphia, PA 19101

Internal Revenue Service
c/o United States Attorney
Civil Process Clerk-IRS

601 N.W. Loop 410, Suite 600
San Antonio, TX 78216

Island Medical LOE LLC
2430 W Pierce St
Carlsbad, WY 82200
Island Medical LOE LLC

c/o Amerfinancial solutions
PO Box 65018

Baltimore, MD 21264

One Main
P.O. Box 1010
Evansville, IN 47706

Plateau

Plateau

c/o CCB Credit Services
1045 Outer Park Driver
Springfield, IL 62704-4463

Sun Loan
700 N. Zaragoza
El Paso, TX 79907

Sun Loan

700 N. Zaragoza Rd.
Ste V

El Paso, TX 79907

Synchrony Bank
P.O. Box 960061
Orlando, FL 32896

Synchrony Bank

c/o Portfolio Recovery Associates
120 Corporate Blvd.

VD Suite 100

Norfolk, VA 23502

Tax Assessor/Collector
P.O. Box 2992
El Paso, TX 79999

The Money Source
P.O. Box 619063
Dallas, TX 75261-9063
U.S. Attorney/FHA/HUD/IRS/VA
601 N.W. Loop 410

Suite 600

San Antonio, TX 78216

Veterans Administration

Attn: Support Services Division (243)
701 Clay Avenue

Waco, TX 76799-0001

Westlake Services LLC
4751 Wilshire Blvd.
Ste 100

Los Angeles, CA 90010
